Citation Nr: 1233918	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-10 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include as the result of exposure to the cold.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from April 1948 to November 1948, from August 1949 to December 1952, and from October 1954 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A bilateral eye disorder did not have its onset in or is otherwise attributable to service.


CONCLUSION OF LAW

A bilateral eye disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in July 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2008.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained, to the extent available.  In this case, a portion of the Veteran's service treatment records has been lost.  While some service treatment records form the Veteran's final period of service have been associated with the file, his remaining records were summarized in an abstract, which is also of record.  In situations such as these, there is a heightened obligation to assist the Veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As such, pertinent post-service medical records have been obtained from the Veteran's private and VA providers.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Board finds that a VA examination is not necessary to determine whether the issue decided herein is related to any period of honorable service, as the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained below, the Veteran has not presented competent medical evidence to demonstrate a link to service for any ocular disorder.  In light of this finding, the requirements of McLendon have not been met.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Service connection

In this case, the Veteran claims that suffers from an ocular disorder, due to exposure to cold, exposure to ultraviolet light, or as the result of an in-service head injury.  The Board notes that the Veteran served in Alaska during the Korean War, and that he fell aboard ship in August 1948 which resulted in a prolonged hospital stay (August 2, 1948 to September 17, 1948) and a hand fracture.  

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board notes that the evidence of record does contain diagnoses of bilateral cataracts, bilateral pseudophakia, vitreous floaters, suspected glaucoma, an inferotemporal branch retinal vein occlusion in the left eye, retinoschisis, and refractive error.  Turning to in-service reports, an abstract of the Veteran's service treatment records indicates that he complained of blurred vision on three occasions, on March 13, 1952, April 3, 1952, and April 11, 1952.  It was noted that these instances were the result of prolonged typing, and refraction was diagnosed.  The Veteran was prescribed glasses for reading only.  On separation from his final period of service in March 1955, the examiner noted that his eyes were normal and that his vision was 20/20, bilaterally.

Regarding service treatment records which indicated that the Veteran wore prescription eyeglasses (see Abstract), the Board notes that with respect to diagnoses of refractive error, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence whatsoever that such occurred in this case.  In short, there is no evidence of record to reflect any aggravation of a vision disorder, and no such theory has been put forth by the Veteran or his representative.  

Post-service, the Veteran was treated by VA for a large area of retinoschisis, without holes, in March 2007.  At that time, he was diagnosed with refractive error, retinoschisis, glaucoma (suspect), and diabetes mellitus without diabetic retinopathy.  Subsequent VA treatment reports demonstrate continued vision care.  Bilateral cataracts were observed in August 2008, with surgery pending.  He was prescribed eye drops in November 2010, and he requested sunglasses due to light sensitivity in December 2010.  In March 2011, the Veteran was diagnosed with polyneuropathy consistent with a cold injury.

Private treatment reports of record document several eye examinations from June 2008 to December 2011.  Exposure to ultraviolet radiation was noted in June 2008, though an August 2008 letter stated that his eyes did not exhibit any evidence of radiation retinopathy.  At that time, a history of high blood pressure was noted, as well as significant bilateral cataracts and a branch retinal vein occlusion in the left eye which was treated with an intravitreal Kenalog injection that resulted in improvement in his macular edema (and was followed by a focal laser treatment).  A private medical record from December 2011 noted the Veteran's report of blurred vision for a period of three years.

As to the Veteran's assertions that these disorders are causally-related to service, to include exposure to the cold or as a result of an in-service fall, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

The Board notes that the Veteran is competent in this regard to relate observable symptomatology, such as a decrease in visual acuity, or other symptoms such as blurred vision, as he personally experienced those manifestations.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

In Robinson v. Shinseki, a non-precedential case, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, the Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, however, the Veteran has been not shown to be competent to determine the etiology of any current ocular disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Veteran has not demonstrated that he possesses the expertise to link any diagnosis to an event such as exposure to the cold, or an in-service fall.  Moreover, the Veteran's reports of vision disorders following a fall in 1948, and exposure to cold in 1950, are not supported by contemporaneous diagnoses within the record.

Further, the Board finds the credibility of the Veteran's assertion that his vision was damaged in service to be lessened when considered with the record as a whole, in which the first ocular complaint in the claims file is dated more than 50 years following separation from active duty in March 1955.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau; see also Buchanan.  While the Veteran repeatedly claimed that his vision has been impaired since service, a December 2011 private medical report noted a history of blurred vision for only three years.

Based on the foregoing, the Board finds that there is no medical evidence of record linking any vision disorder to the Veteran's period of active service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Colvin.  Despite the presence of voluminous private and VA treatment records throughout the appellate period, not a single examiner has linked any diagnosed eye disorder to the Veteran's military service. 

In sum, the competent and probative evidence does not establish that the any currently-diagnosed eye disorder began in service, to include as the result of an in-service fall, or exposure to cold when the Veteran was stationed in Alaska.  While an abstract notes that blurred vision was reported on three occasions during service, these complaints were linked to prolonged typing, and there were no more complaints prior to separation following the issuance of prescription glasses.  Further, there is no post-service evidence to demonstrate that any current eye disorder is in any way related to service.  Instead, the record establishes that more than nearly 50 years after separation, the Veteran sought medical treatment for an eye disorder.  This significant lapse of time is highly probative evidence against the Veteran's claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered in the analysis of a service connection claim).  

Though the Veteran contended that his vision disorder may have been due to exposure to cold weather, there is simply no evidence to support this theory of etiology.  The Board has carefully reviewed the evidence of record, to include the Alaskan weather survey from 1950, as well as the VA treatment report in which a diagnosis of  polyneuropathy seemed consistent with a cold injury.  However, there record is silent for any medical record, VA or private, which indicates that any current ocular disorder is in any way related to exposure to cold weather, or to a cold weather injury suffered during a period of active service.  

Likewise, the record is also silent for medical evidence to demonstrate that an in-service fall lead to any current vision disorder.  As noted above, blurred vision was reported on three occasions in 1952.  Hospitalization for a simple fracture of the left hand took place from August to November 1948, more than two years prior.  The abstract of record does not contain any indication that the Veteran was seen for vision problems immediately following his accident, nor does the record contain a notation that he was seen for vision problems after he was diagnosed with refraction and prescribed reading glasses in 1952.  Finally, no medical provider of record has opined that any in-service accident resulted in any currently-diagnosed ocular disorder.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  Therefore, the preponderance is against the Veteran's claim for entitlement to service connection for an eye disorder, to include as the result of exposure to the cold, and it must be denied.


ORDER

Entitlement to service connection for a bilateral eye disorder, to include as the result of exposure to the cold, is denied.



____________________________________________
JONATHAN KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


